Name: Regulation (EEC) No 515/72 of the Council of 28 February 1972 amending Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 134 Official Journal of the European Communities 20.3.72 Official Journal of the European Communities No L 67/ 11 REGULATION (EEC) No 515/72 OF THE COUNCIL of 28 February 1972 amending Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic . Community, and in particular Article 75 thereof; Article 14 (4) of Regulation (EEC) No 543/69 must be of a type approved in accordance with Article 20 of Council Regulation (EEC) No 1463/702 on the introduction of recording equipment in road transport ; Whereas internal road transport operations over short distances are subject in certain cases to special circumstances , and whereas it is therefore desirable to allow Member States , after consulting the Commission, to grant exemptions from the rules governing continuous driving time and breaks in driving and, in particular in respect of transport of harvest produce and certain milk transport operations , from the rules governing daily rest periods , always provided however that standards of employee protection and of road safety are not thereby impaired ; Having regard to Council Regulation (EEC) No 543/69 1 of 25 March 1969 on the harmonization of certain social legislation relating to road transport ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee ; Whereas the operation of Regulation (EEC) No 543/69 since 1 October 1969 has revealed certain practical difficulties, which can be remedied without jeopardizing the aims of social progress and road safety pursued in relation to road transport ; Whereas it is desirable to exempt agricultural and forestry, tractors from the application of that Regulation ; Whereas for purposes of vocational training Member States must be able to reduce the approved minimum age for drivers ' mates to 16 years ; Whereas, as regards transport operations over short distances, Member States should further be allowed, as a transitional measure, to grant exemptions to the obligation to carry an individual control book, in the case of vehicles fitted with recording equipment conforming to the provisions of Article 20 of Regulation (EEC) No 1463/70 , or where, after consultation with the Commission, some other effective system of control is instituted ; HAS ADOPTED THIS REGULATION: Article 1Whereas it is necessary to lay down expressly that the Annex to the . aforementioned Regulation relating to the individual control book forms an integral part of the Regulation ; Whereas it should also be expressly laid down that the mechanical recording equipment referred to in The following shall be added to Article 4 of Regulation (EEC) No 543/69 : '7 . tractors used exclusively for local agricultural and forestry work.' 1 OJ No L 77, 29.3.1969, p . 49 . 5 OJ No L 164, 27.7.1970, p . 1 . Official Journal of the European Communities 135 Article 2 The following paragraph shall be added to Article 5 of Regulation (EEC) No 543/69 : '7 . In the case of internal transport operations carried out within a radius of 50 kilometres from the place where the vehicle is based, (including municipalities the centre of which is situated within that radius, Member States may reduce the minimum age for drivers ' mates to 16 years , on condition that this is for purposes of vocational training and subject to the limits imposed by their internal law on employment matters .' Article 3 The following provision shall be substituted for Article 14 ( 1 ) of Regulation (EEC) No 543/69 : 'Crew members of a vehicle not assigned to a regular service shall carry an individual control book conforming to the model in the Annex to this Regulation . That Annex forms an integral part of this Regulation.' Article 4 municipalities the centre of which is situated within that radius, Member States may : ( a ) after consulting the Commission, grant exemption ( i ) from Articles 7 ( 1 ) and 8 . The daily driving period must, however, include sufficient breaks ' to ensure that the periods laid down in Article 8 ( 1 ) and (2) are observed and that, in each case, there is a break of at least 30 minutes or two breaks of not less than 15 minutes each ; ( ii ) as regards the transport of harvest produce and in respect of not more than thirty days in any year, from Article 11 ( 1 ), provided that a daily rest period of not less than 10 consecutive hours is observed and that the reduction in the daily rest period is made good by a corresponding additional rest period to be taken immediately before or after the weekly rest period; ( iii ) in respect of the transport of milk from farm to dairy,  from Article 11 ( 1 ), provided that a daily rest period of not less than 8 consecutive hours is observed and that a break in driving of not less than 4 consecutive hours is taken in the course of the day, during which the crew member does not perform any activity covered by subparagraph (c) or (d ) of Article 14 (2 ) or any other work in a professional capacity ;  from Article 12, provided that the maximum driving permitted during the period intended for the weekly rest is not more than twice two hours . (b ) until the compulsory installation of the recording equipment provided for in Article 1 of Regulation (EEC) No 1463/70, grant exemption from Article 14, provided :  that the vehicles in question are fitted with recording equipment conforming to Article 20 of that Regulation ; or  that Member States, after consulting the Commission, take appropriate measures to keep an effective check on compliance with the provisions applicable to such transport operations such as will ensure that standards of employee protection and road safety are not impaired.' The following provision shall be substituted for Article 14 (4) of Regulation (EEC) No 543/69 : 'Any Member State may take the necessary measures to exempt crew members of vehicles registered in its territory carrying out internal transport operations from having to enter in the daily sheets of the individual control book any period of time covered by paragraph 2 which can be suitably recorded by means of recording equipment fitted on the vehicle and approved in accordance with Article 20 of Council Regulation (EEC) No 1463/70 of 20 July 1970 on the introduction of recording equipment in road transport, without prejudice to the implemen ­ tation of that Regulation as a whole with effect from the dates laid down in Articles 4 and 20 thereof. Information thus recorded shall be shown in the weekly report in the individual control book.' Article 5 The following Article' shall be inserted after Article 14 of Regulation No (EEC) No 543/69 : 'Article 14a In the case of internal goods transport operations carried out within a radius of 50 kilometres from the place where the vehicle is based, including 136 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1972. For the Council The President G. THORN